Citation Nr: 0904113	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

The Veteran's current bilateral foot disability has not been 
shown by medical evidence to have been caused by any incident 
of service; arthritis was not manifested within the first 
postservice year.


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in November 2005 and May 2006 and 
the claim was readjudicated in a May 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran a 
physical examination, and obtained a medical opinion.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

II.  Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Arthritis may be presumed to have been incurred in service, 
if it is manifested to a degree of 10 percent or more within 
one year from separation from active service, even though 
there is no evidence of such disease during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran contends that he injured his feet during basic 
training as a result of running five miles per day.  He also 
reports that he injured his left foot when a truck ran over 
it during service.  The Veteran reported that he did not seek 
attention for his foot disabilities during service because he 
felt pressured by his superiors to not complain.

The Veteran's STRs note that he was seen in April 1963 after 
a pick up truck ran over his left heel.  He complained of a 
burning sensation with pain on walking.  X-rays showed a 
fracture of the posterior aspect of the left tibia.  The 
Veteran was treated with a cast.  Approximately two weeks 
later, the cast was removed.  The Veteran was described as 
asymptomatic.  In May 1963, the injury was noted as healed.  
There were no other complaints related to either foot in 
service.  The service separation report in April 1965 was 
silent for any pertinent defects or diagnosis and included a 
normal clinical evaluation of the feet.  A February 1966 
National Guard enlistment examination did not note any 
complaints related to the Veteran's feet; the clinical 
evaluation of the feet was normal.

The Veteran states that he received treatment for painful 
feet during his employment with Bell Helicopter in the 1960s 
and 1970s.  The RO contacted Bell Helicopter to request 
copies of any medical treatment records; Bell replied that no 
such records existed.  

A private treatment record dated in February 1994 noted foot 
complaints for the past year.  Left plantar fasciitis was 
noted.  

The evidence includes VA outpatient treatment records dated 
between 2005 and 2008, showing that the Veteran received 
treatment in the podiatry clinic for several years.  Records 
from August 2005 and September 2005 note the Veteran reported 
a history of burning sensation of the feet for the past 10 to 
12 years.  Diagnoses of hammer toes, peripheral neuropathy of 
unknown etiology, and burning feet syndrome are noted.

In connection with this claim, the Veteran was afforded a VA 
examination of his feet in January 2006; the examiner 
reviewed the claims folder in conjunction with the 
examination.  The Veteran reported a history of pain in the 
soles of his feet 24 hours per day since his military career.  
He also reported numbness during the day and pain at night on 
the soles of both feet for 10 to 12 years.  X-rays showed no 
acute fracture or dislocation, but fracture deformity of the 
distal right fibula, with surgical screw in medial malleolus 
of the right ankle, was present.  Degenerative changes were 
seen at the tarsometatarsal joints of the right foot.  
Bilateral calcaneal spurs were also present.  The examiner 
diagnosed paresthesias/dyesthesia of both soles, not related 
to injury to left heel in service; no symptomatic residuals 
from inservice left heel injury.

The Veteran has also provided statements from his wife, 
daughters, son, sister, a neighbor, and another acquaintance, 
all of whom state that they are aware that he has complained 
of foot problems for many years and that they believe his 
problems with his feet began in service.

After carefully considering the relevant evidence, the Board 
finds that the Veteran's bilateral foot disability is not 
related to his service.  The Veteran has reported that he had 
foot injuries during service that he never sought treatment 
for at the time.  The STRs show only the left tibia fracture, 
which was noted to be healed and asymptomatic within weeks of 
the injury.  The fact that injury occurred in service is not 
enough.  It must also be shown that the Veteran suffered a 
chronic disability as a result of that injury.  In this case, 
the evidence shows that the Veteran currently has variously 
diagnosed disabilities of both feet, but there is no 
indication that these conditions are a result of any injury 
in service.  The one documented left ankle/foot injury the 
Veteran suffered in service was apparently healed by the time 
of his discharge, as his April 1965 separation physical 
specifically notes that his feet were normal.  Additionally, 
there is no medical evidence of a foot disability until many 
years after service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Accordingly, service connection for 
bilateral foot disability on the basis that such disability 
became manifest in service and persisted (or on a presumptive 
basis for arthritis as a chronic disease under 38 U.S.C.A. § 
1112) is not warranted.

The Board notes that the only competent medical opinion of 
record as to the cause of the Veteran's current disability of 
the feet is that offered after the January 2006 VA 
examination and states that it was not related to injury in 
service.  Without a medical opinion linking the Veteran's 
current bilateral foot disability to his service, there is no 
basis for service connection.  

The Board has considered the Veteran's testimony that he 
experienced foot pain after service, as well as the lay 
statements attesting to his having foot problems for many 
years.  With respect to the Veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).   The Board may not reject 
the credibility of the Veteran's lay testimony simply because 
it is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

The claim on appeal is based on the contention that bilateral 
foot conditions were caused by service many years ago.  In 
this case, when the Veteran's post-service medical records 
are considered (which indicate that the claimed conditions 
began in the mid 1990s (as shown by the private record dated 
in February 1994 and the reported history of an approximately 
10-12 year history of burning pain noted in the 2005 VA 
podiatry records and which do not contain competent evidence 
of a nexus between current bilateral foot pathology and the 
Veteran's service), the Board finds that the medical evidence 
outweighs the Veteran's contentions that he has foot 
conditions that are related to his service.  

The Board concludes that the evidence of record weighs 
against a finding of service connection for the Veteran's 
bilateral foot disability; therefore the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


